Title: John Adams to Isaac Smith Sr., 16 May 1780
From: Adams, John
To: Smith, Isaac Sr.



Sir
Paris May 16th. 1780

Your kind favor of 26th. Feby. was sent me by Mr. John Hodshon of Amsterdam, whom I shall request to convey You this. You can’t imagine how much pleasure this Letter gave me. I should be obliged to You to write me and desire Mrs. Adams, and my friends to write by every Vessel to Amsterdam and Spain. The Newspaper inclosed was very agreeable. I have procured the Account of Captain Water’s glorious Cruise, to be translated and published, and it will be published in the English papers, and all the papers of Europe. It does him and Us much Honor.
You could not have gratified me more, than by the Account of the proceedings of Convention. The Report of the Committee is publishing in the Courier de L’Europe, and is well received. The Liberality on the Subject of Religion, does Us infinite Honor and is admired and applauded every where. It is considered not only as an honest and pious Attention to the unalienable Rights of Conscience, but as our best and most refined Policy, tending to conciliate the Good Will of all the World, preparing an Asylum, which will be a sure Remedy against persecution in Europe, and drawing over to our Country Numbers of excellent Citizens.
From your Account I flatter myself we shall have a good Government. Two Armaments have sailed—one from Brest the 2d. May, Eight Ships of the Line and four thousand Men, with a fine Train of Artillery. Another from Cadiz of 12 Ships of the Line and 12,000 Men, with another Train of Artillery on the 28th. April. Accounts from the West Indies at the same time are very favorable.
One would think without some Uncommon Misfortune, these Armaments must tend to bring the English to Reason. My Regards to Mrs. Smith and the Family. I am &c.
